Citation Nr: 0613087	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.	Entitlement to service connection for fibrocystic breast 
disease.

2.	Entitlement to service connection for right and left ear 
hearing loss hearing loss.

3.	Entitlement to service connection for nasal fracture 
with deviated septum.

4.	Entitlement to service connection for frostbite.

5.	Entitlement to service connection for diabetes mellitus.

6.	Entitlement to service connection for a neurological 
disorder.

7.	Entitlement to service connection for psoriasis.

8.	Entitlement to service connection for anemia.

9.	Entitlement to service connection for visual impairment.

10.	Entitlement to service 
connection for a stress-related disorder.

11.	Entitlement to service 
connection for vertigo/dizziness.

12.	Entitlement to an increased 
initial rating for Ehlers-Danlos syndrome, currently 
evaluated as 60 percent disabling.

13.	Entitlement to an increased 
initial rating for asthma, currently evaluated as 30 
percent disabling.

14.	Entitlement to an increased 
initial rating for migraine headaches, currently 
evaluated as 30 percent disabling.

15.	Entitlement to an increased 
initial rating for tinnitus, currently evaluated as 10 
percent disabling.

16.	Entitlement to an increased 
initial rating for hemorrhoids, currently evaluated as 
noncompensable.

17.	Entitlement to an increased 
initial rating for cervicitis with ovarian cysts, 
currently evaluated as noncompensable.

18.	Entitlement to an increased 
initial rating for flat warts and keratosis of the back, 
currently evaluated as 10 percent disabling.

19.	Entitlement to an increased 
initial rating for status post excision dermatofibroma 
of the left lower leg, currently evaluated as 
noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to April 
1981 and from October 1981 to December 1998.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).

A hearing was held in August 2005 before the undersigned 
Veterans Law Judge sitting at the RO.

The issue of entitlement to service connection for left ear 
hearing loss, a neurological disorder, vision impairment and 
a stress-related disorder, as well as entitlement to an 
increased rating for Ehlers-Danlos syndrome are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On August 30, 2005, prior to the promulgation of a 
decision in the appeal, the appellant withdrew her appeal of 
the claims for increased initial evaluations for asthma, 
migraine headaches, tinnitus, hemorrhoids, cervicitis with 
ovarian cysts, flat warts and keratosis of the back, and for 
status post excision dermatofibroma of the left lower leg.

2.  Service connection has been granted for Ehlers-Danlos 
sydrome, evaluated as 60 percent disabling under Diagnostic 
Code 5002 which includes consideration of anemia as part of 
the service-connected disability; there is no longer a 
controversy regarding the benefit sought as to the issue of 
service connection for anemia.

3.  The veteran's fibrocystic breast disease and deviated 
septum originated during her active service

4.  The medical evidence does not show that veteran has 
current right ear hearing loss, frostbite residuals, 
psoriasis, vertigo, or dizziness.

5.  Diabetes mellitus did not have its onset during active 
service or within one year following discharge from active 
service and the medical evidence does not show that the 
currently diagnosed diabetes mellitus is related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of 
the claims for increased initial evaluations for asthma, 
migraine headaches, tinnitus, hemorrhoids, cervicitis with 
ovarian cysts, flat warts and keratosis of the back, and for 
status post excision dermatofibroma of the left lower leg by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for anemia.  38 U.S.C.A. §§  511, 7014, 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.101.     

3.  Fibrocystic breast disease and a deviated nasal septum 
were incurred in active military service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Right ear hearing loss, frostbite, psoriasis, diabetes 
mellitus, vertigo and dizziness were not incurred in or 
aggravated by service, and right ear hearing loss and 
diabetes mellitus may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims for increased initial 
evaluations for asthma, migraine 
headaches, tinnitus, hemorrhoids, 
cervicitis with ovarian cysts, flat warts 
and keratosis of the back, and for status 
post excision dermatofibroma of the left 
lower leg

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  At the hearing 
before the undersigned Veterans Law Judge in August 2005, the 
appellant withdrew the appeal concerning the issues of 
increased initial evaluations for asthma, migraine headaches, 
tinnitus, hemorrhoids, cervicitis with ovarian cysts, flat 
warts and keratosis of the back, and for status post excision 
dermatofibroma of the left lower leg and no allegations of 
errors of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding these issues and they are dismissed.


II.  Claim of service connection for 
anemia

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation. 38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.

By rating action in August 2001, the RO granted service 
connection for Ehlers-Danlos syndrome, which is now currently 
evaluated as 60 percent disabling under Diagnostic Code 5002.  
By that same rating action service connection for anemia was 
denied and the veteran has appealed that decision.  The 
service-connected disability is rated by analogy under 
Diagnostic Code 5002 pertaining to rheumatoid arthritis.  The 
assigned 60 percent evaluation applies when the 
manifestations of the disability include weight loss and 
anemia productive of severe impairment of health.  As a 
result, the grant of service connection for Ehlers-Danlos 
syndrome with the assigned evaluation encompasses evaluation 
of anemia.  As such, the separate claim of service connection 
for anemia on appeal to the Board has been fully resolved, 
and thus rendered moot.  Therefore, having resolved the 
veteran's claim in her favor, there is no longer a question 
or controversy remaining with respect to entitlement to 
service connection for anemia.  Nor are any exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the grant of service connection for anemia, has been 
accomplished.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  Accordingly, the appeal is dismissed.


III.  VA's Duties of Notify and Assist

With regard to the remaining claims, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2005 
letter, an April 2003 statement of the case and February and 
June 2005 supplemental statements of the case, from the AOJ 
to the appellant, which together informed her of what 
evidence was required to substantiate the claims and of her 
and the VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was, in 
part, provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It is noted that during the 
pendency of the appeal, the appellant has submitted numerous 
statement and evidence and she testified at a hearing in 
August 2005.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical records, as well as private medical 
and VA treatment records.  The veteran has also been afforded 
VA medical examinations.  The Board finds that the RO's 
actions comply with duty to assist requirements.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).

In addition, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App March 3, 2006).

Despite the inadequate notice provided to the veteran on 
these latter two elements, concerning her claims of service 
connection for right ear hearing loss, psoriasis, diabetes 
mellitus, vertigo and dizziness, the Board finds no prejudice 
to the veteran in processing with the issuance of a final 
decision on these issues.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In that regard, as the Board concludes 
below that the preponderance is against the veteran's claims 
for service connection for said conditions, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board also notes that if there were any deficiency of 
notice or assistance with regard to the issues of service 
connection for fibrocystic breast disease and a deviated 
nasal septum, it is not prejudicial to the veteran, given the 
favorable nature of the Board's decisions with regard to this 
issues.  As such, any notice defect with respect to the 
disability rating or effective date elements for these issues 
would be deemed harmless as these elements can be addressed 
by the RO when effectuating the award.

IV.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and sensorineural hearing loss, or diabetes mellitus 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

V.  Service connection claims

      Fibrocystic breast disease

The service medical records show that the veteran was 
followed for fibrocystic breast disease on many occasions 
during her military service.  On examination in December 
1985, it was indicated that the breasts were mildly 
fibrocystic.  A March 1986 treatment record noted a diagnosis 
of bilateral fibrocystic changes of the breasts and in 
September 1986 a diagnosis of fibrocystic breast disorder was 
noted.  A November 1986 mammogram report noted a dense 
lobular pattern that would be consistent with fibrocystic 
disease of both breasts.  In April 1992, a history of lumpy 
breast was noted and examination revealed cystic changes.  An 
April 1992 mammogram reported noted moderately dense breast 
with no evidence of neoplasia.  A March 1996 mammogram report 
noted no dominant mass or suspicious calcifications.  

Post-service medical evidence includes March 2000 VA 
examination report which noted a history of fibrocystic 
breast change, improved at present with vitamin E and no 
caffeine.  It was indicated that examination of the breasts 
revealed very mild fibrocystic change in both upper and outer 
quadrants, left greater than right.  It was noted that an 
October 1999 mammogram was negative.  An October 2003 VA 
progress noted showed fibrocystic changes throughout both 
breasts.  An April 2004 VA annual gynecological examination 
report noted a history of fibrocystic breast and examination 
of the breast was positive for masses/lumps.  The assessment 
included fibrocystic breasts with normal examination.  An 
April 2005 progress note indicated that the veteran was seen 
from annual examination with no history of fibrocystic breast 
changes noted.  It was indicated that there were no discrete 
nodules of the breasts.  There was no assessment regarding 
the breasts but it was noted that veteran needed regular 
breast examinations.  

Although fibrocystic breast disease was not noted during the 
abbreviated examination report in April 2005, it was clearly 
shown during service and there is evidence of fibrocystic 
breast changes in the post service medical records, most 
recently noted in April 2004 during a thorough gynecological 
examination.  No medical opinion indicating that the 
veteran's fibrocystic breast disease is not etiologically 
related to service is of record.  Therefore, the Board is 
satisfied that the evidence supportive of the claim is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is in order for the veteran's fibrocystic 
breast disease.

      Nasal fracture with deviated septum.

The service medical records show that November 1978, the 
veteran hit her head on another person's forehead and felt 
something snapping in the nose.  It was noted that an x-ray 
showed probable fracture of the nasal bone but no deviation 
noted.  A subsequent November 1978 entry noted that the 
veteran was feeling better and the nose looked good.  A March 
1985 sinus series x-ray report indicated that the nasal 
septum was slightly deviated to the right side.  Although the 
veteran was seen many times during service for treatment of 
sinusitis, there were no further notations regarding nasal 
fracture or deviated septum,  until the August 1998 Report of 
Medical Assessment which noted that she had a deviated septum 
and that she would like to pursue having this corrected.  On 
VA Ears, Noses and Throat examination in March 2000, the 
examination showed caudal deflection of the nasal septum to 
the left side, with some airway obstruction on the left side, 
and with some deviation of the maxillary crest area of the 
septum to the right.  The assessment included deviation of 
the nasal septum with partial airway obstruction.  Resolving 
all doubt in favor of the veteran, the Board concludes that 
service connection for a deviated septum is warranted.  The 
record clearly shows that during service a deviated septum 
was noted and there is no indication that this condition 
existed prior to service.  The postservice medical records 
show the presence of a deviated septum and there is no 
medical evidence suggesting that the currently found deviated 
septum is not etiologically related to service.  Accordingly, 
service connection for a deviated septum is warranted.

      Right ear hearing loss

The service medical records include a June 1992, audiological 
evaluation.  Pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, 4000 and 6000 hertz, were as follows: in the 
right ear, 5, 5, 5, 15, 0 and 0 decibels, respectively; and 
in the left ear, 15, 10, 10, 15, 10 and 5 decibels, 
respectively.  On audiological evaluation as part of a 
periodic examination in August 1994, pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, 4000 and 6000 hertz, were 
as follows: in the right ear, 5, 5, 10, 10, 0 and 0 decibels, 
respectively; and in the left ear, 5, 5, 10, 10, 10 and 5 
decibels, respectively.  An August 1998 Report of Medical 
Assessment noted that the last medical assessment was in 
August 1994.  The veteran reported a hearing problem for 
which she did not seek medical care while on active duty.  
The examiner did not address the complaint regarding hearing 
and the veteran was not referred for further evaluation.

On VA audiological evaluation in April 2000, pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 hertz, 
were as follows: in the right ear, 10, 10, 10, and 10 
decibels, respectively; and in the left ear, 10, 15, 15 and 
20 decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
percent in the left ear.  The examiner concluded that the 
veteran had normal hearing, bilaterally.  The numerous post-
service private and VA medical records do not show any 
complaints, findings, treatment or diagnosis of hearing loss 
after discharge from active service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Because the post-service medical evidence is negative for any 
indication that the veteran has been diagnosed as having left 
ear hearing loss that satisfies the criteria for hearing loss 
for VA compensation purposes, service connection for right 
ear hearing loss is not warranted.  38 C.F.R. § 3.385; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).  
Although the veteran believes she currently has right ear 
hearing loss which had its onset during service, she is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim must be denied.

      Frostbite

The veteran asserts that during basic training, she spent 
five days outside in January in Alabama and suffered 
frostbite.  She testified that she now has residual 
sensitivity to the cold in her hands and feet.  

The service medical records are negative for a treatment or a 
diagnosis of frostbite during service, although the veteran 
reported frostbite problems at the time of the August 1998 
Medical Assessment prior to separation from service.  The 
postservice medical records do not show any diagnosis of 
residuals of frostbite.  At the time a VA general medical 
examination in April 2000, the veteran did not report a 
history of frostbite in service and there was no diagnosis of 
residuals of frostbite.  

Although the veteran believes she suffered frostbite during 
service and has current residuals, she is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the post-service medical evidence is negative for any 
indication that the veteran has been diagnosed as having 
residuals of frostbite, the Board must deny this claim 
because the there is no medical evidence indicating that the 
veteran has a current diagnosis of the condition.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).  

      Psoriasis

The veteran asserts that she currently has psoriasis which 
was incurred during active service.  

The service medical records show that the veteran had 
treatment for skin disorder other than psoriasis and service 
connection has been granted for flat warts and solar 
keratoses.  The service medical records are negative, 
however, for evidence of treatment or a diagnosis of 
psoriasis during service.  The postservice medical records do 
not show any diagnosis of psoriasis.  At the time a VA 
dermatology in March 2000, there was no current diagnosis of 
psoriasis.  

Although the veteran believes she currently has psoriasis 
which had its onset during service, she is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because the post-service medical evidence is negative for any 
indication that the veteran has been diagnosed as having 
psoriasis, the Board must deny this claim because the there 
is no medical evidence indicating that the veteran has a 
current diagnosis of the condition.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. 
West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).






      Diabetes mellitus

The veteran asserts that she had diabetes mellitus which had 
its onset during service.  She testified that she was told 
that she had diabetes mellitus in 1981 which is now 
controlled by diet.  

The service medical records noted reactive hypoglycemia (low 
blood sugar) in October 1982 and a January 1985 entry noted 
hypoglycemia by history.  During a July 1988 ophthalmology 
examination the veteran reported a history of borderline 
diabetes mellitus, diet controlled.  On examinations in March 
1981 and February 1989, urinalysis testing was negative for 
sugar.  On examination in August 1994, there was no finding 
or diagnosis of diabetes mellitus.  An August 1998 Report of 
Medical History and a Report of Medical Assessment show that 
the veteran reported a history of diabetes mellitus.  A 
September 1998 optometry examination report shows that the 
veteran reported that she had diabetes mellitus, controlled 
by diet.  The post-service medical records include a June 
2004 optometry note which includes a diagnosis of diabetes 
mellitus without retinopathy bilaterally.  It was noted that 
the veteran was educated on blood glucose control and proper 
diet and exercise.

After a full review of the record, including the veteran's 
statements and testimony, the Board finds that the 
preponderance of the evidence as against the claim of service 
connection for diabetes mellitus.  The veteran has testified 
that she was diagnosed with diabetes mellitus in service, in 
approximately 1981.  While there is a current diagnosis of 
diabetes mellitus , the service medical records do not show a 
diagnosis of diabetes mellitus during service.  There are 
numerous notations of the veteran's reported of a history of 
diabetes mellitus.  However, there is no medical evidence 
showing a diagnosis by a medical professional.  In addition, 
there is no competent medical evidence relating the current 
diabetes mellitus to the veteran' active service.  Although 
the veteran believes she currently has diabetes which had its 
onset during service, she is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the claim for service 
connection for diabetes mellitus must be denied.


      Vertigo and Dizziness

The veteran asserts that she has a current disability 
characterized by vertigo and dizziness, that had its onset 
during active service in the 1980's.  The service medical 
records show that she was seen in July 1987 for complaints of 
palpitations and a syncopal episode two days earlier.  The 
provisional diagnosis was palpitations and anxiety and panic 
attack.  In October 1990 she was seen for complaints of chest 
pain, heart fluttering and dizziness without loss of 
consciousness or shortness of breath.  The assessment 
included palpitations.  At the time of the Medical Assessment 
in August 1998, she reported vertigo and motion sickness.  
The post-service medical evidence does not show complaints, 
findings or diagnoses of a disorder characterized by vertigo 
or dizziness.  Although the veteran believes she currently 
has a disability manifested by vertigo and dizziness, which 
had its onset during service, she is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore this claim must be denied 
because there is no medical evidence indicating that the 
veteran has a current diagnosis of the condition.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).  


ORDER

The appeals concerning the issue of service connection for 
anemia and the issues of increased initial evaluations for 
asthma, migraine headaches, tinnitus, hemorrhoids, cervicitis 
with ovarian cysts, flat warts and keratosis of the back, and 
for status post excision dermatofibroma of the left lower leg 
are dismissed.

Service connection for fibrocystic breast disease and a 
deviated nasal septum is granted.

Service connection for right ear hearing loss, frostbite, 
psoriasis, diabetes mellitus, vertigo and dizziness is 
denied.


REMAND

With regard to the veteran's claim of service connection for 
visual impairment, the service medical records show that the 
veteran was seen during service for eye complaints and in May 
1993 both morning conjunctivitis and blepharitis were 
diagnosed.  A June 2004 VA optometry notes includes diagnoses 
of refractive error and lattice degeneration of the left eye.  
The veteran has not been afforded a VA optometry examination 
for the purpose of obtaining an opinion as to whether there 
is a current eye disability related to service.

The service medical records also show that during service, 
the veteran was seen on a number of occasions for depression 
with the diagnoses including depression secondary to both 
marital problems and job stress, as well as adjustment 
disorder with depressed mood.  It was indicated that in 
October 1995, her depression had improved and was stable on 
medication.  It is noted that the last psychiatric treatment 
record in service was in March 1998, at which time it was 
indicated that there was no Axis I diagnosis.  The 
postservice VA treatment records include numerous mental 
health clinic records showing ongoing treatment for 
depression and bipolar disorder between October 2003 and 
March 2005.  An August 2004 VA individual therapy note 
indicated that during treatment she had become actively 
suicidal and that the diagnosis was changed from major 
depression to bipolar disorder.  The veteran has not been 
afforded a VA psychiatric examination to determine the 
etiology of her current psychiatric disorder.

With regard to the claimed neurological disorder, the Board 
notes that service connection is currently in effect for 
Ehlers-Danlos syndrome.  The veteran has submitted a 
statement of Dr. Puca indicating that she had been under his 
care since November 2001.  It was indicated that she suffers 
from Ehlers-Danlos syndrome.  It was further indicated that 
she also developed fibromyalgia with characteristic sleep 
disturbance and neuropathic pain.  It is unclear from this 
statement, however, whether fibromyalgia is considered 
secondary to her service-connected Ehlers-Danlos syndrome.  
On VA examination in June 2002, the examiner indicated that 
the veteran had both fibromyalgia and Ehlers-Danlos syndrome 
but the examiner did not indicate whether fibromyalgia was 
secondary to the service-connected condition.  The Board is 
of the opinion that an additional VA examination is needed to 
obtain an opinion as to the etiology of the claimed 
fibromyalgia.  That examination should also address the 
current severity of the service-connected Ehlers-Danlos 
syndrome.

The veteran is advised that she may submit a statement from 
Dr. Puca which clarifies whether, in his opinion, the 
diagnosed fibromyalgia is related to the service-connected 
Ehlers-Danlos syndrome.

As noted above, on VA audiological evaluation in April 2000, 
speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  This indicates a hearing loss 
disability for VA compensation purposes pursuant to 38 C.F.R. 
§ 3.385.  The examiner noted normal bilateral hearing, 
however, and did not address whether any current left ear 
hearing loss is related to active service.  It is noted that 
the veteran asserts that she had hearing loss due to service.  
At the time of the Medical Assessment in August 1998, she 
reported a hearing problem for which she did not seek medical 
care while on active duty.  Another VA audiological 
evaluation is needed to address the etiology of the current 
left ear hearing loss.  

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2. Where the Board makes 
a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:


1.  The RO should contact the veteran and 
request that she identify all additional 
VA and non-VA health care providers that 
have treated her since June 2005 for the 
service-connected Ehlers-Danlos syndrome 
and for the claimed fibromyalgia, 
psychiatric disorder, left ear hearing 
loss and visual impairment.  The aid of 
the veteran in securing these records, 
including any necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should schedule the veteran 
for the appropriate VA examination to 
determine the nature and etiology of any 
current eye disorder.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
The examiner should render the following 
opinions: Does the veteran currently have 
any eye disorders? If so, is it at least 
as likely as not (a 50 percent 
probability or greater) that any current 
eye disorder is related to her active 
service?

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
current psychiatric disorder.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner should render 
an opinion as to whether it t at least as 
likely as not (a 50 percent probability 
or greater) that any currently diagnosed 
psychiatric disorder had is onset during 
active service or is otherwise related to 
her active service.

4.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the nature and etiology of any 
current left ear hearing loss  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner should render 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed left ear hearing loss 
had is onset during active service or is 
otherwise related to her active service.

5.  The RO should schedule the veteran 
for the appropriate examination(s) to 
determine the nature and etiology of any 
current neurological disorder, to include 
fibromyalgia and to determined the 
current extent of the service-connected 
Ehlers-Danlos syndrome.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner should render an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any currently diagnosed neurological 
disorder, to include fibromyalgia, had is 
onset during active service or is 
otherwise related to her active service, 
or whether it is proximately due to or 
the result of the service-connected 
Ehlers-Danlos syndrome.

The examiner should also address the 
current severity of the service-connected 
Ehlers-Danlos syndrome.  The examiner 
should, to the extent feasible, 
differentiate any symptoms caused by the 
service-connected Ehlers-Danlos syndrome 
from those caused by any other disorder, 
including fibromyalgia.  If the symptoms 
and disability caused by Ehlers-Danlos 
syndrome cannot be disassociated from 
symptoms caused by other disorders that 
fact must be noted in the examiner's 
report.  Any opinion offered must be 
supported with appropriate written 
reasons and bases.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

7.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


